             Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 1 of 8
                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


JASON THEODORE PARSONS
                                                  Civil No. 21-1421
Plaintiff,
                                                  PERSONAL INJURY DAMAGES
v.
                                                  PLAINTIFF DEMANDS TRIAL BY
R.C. HOSPITALITY, PUNTA BORINQUEN                 JURY
RESORT; America Police Security, Inc;
UNIVERSAL INSURANCE COMPANY;
UNKNOWN COMPANIES A,B,C;
INSURANCE COMPANIES X, Y, Z

Defendants


                                      COMPLAINT

TO THE HONORABLE COURT:

       Comes now, plaintiff Jason Theodore Parsons, hereinafter “Parsons” or “plaintiff”

through his undersigned attorneys and respectfully states, alleges, and prays:

                               NATURE OF THE ACTION

       This is an action for damages pursuant to Article 1802 of Puerto Rico’s Civil Code

and constructive discharge pursuant to Puerto Rico's Law No. 80-1976, as amended.

                              JURISDICTION AND VENUE

       The jurisdiction of this Court is founded upon 28 U.S.C. 1332 because of

diversity, and pursuant to 28 U.S.C. §1367, plaintiff invokes the pendent jurisdiction of

this Court with respect to all causes of action arising under the Laws and Constitution of

Puerto Rico and because the amount in controversy exceeds, exclusive of interests and

costs, the sum of Seventy-Five Thousand Dollars ($75,000.00). Venue in the Federal

Court for the District of Puerto Rico is proper because a substantial part of the events or

                                            1
            Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 2 of 8




omissions giving rise to the claim occurred in Puerto Rico. Plaintiff hereby demands trial

by jury.

                                       THE PARTIES

       A.      PLAINTIFF

1. Plaintiff is of legal age, works as an aircraft pilot, is a citizen of the United States and

   resident of 2113 E Fracture Rd Phoenix AZ 85040 with identical postal address.

       B.      DEFENDANTS

2. RC Hospitality Corp., d/b/a Punta Borinquen Resort, hereinafter “RC”, “Punta

   Borinquen”, or “the hotel”, is a corporation in the Hospitality business which owns

   and/or operates, Punta Borinquen Resort in Aguadilla, Puerto Rico. The address of

   its designated office is Urb. Villa Lydia Calle Zamora # 5 Aguadilla, PR 00603, its

   postal address is P.O. BOX 250461 Aguadilla, PR 00604-0461 and its resident agent

   is Nestor Ruiz Colon.

3. Co-defendant Universal Insurance Company is an insurance carrier duly organized or

   operating under the laws of Puerto Rico, which at all relevant times alleged herein,

   had in full force and effect one or more insurance policies, covering the legal liability of

   defendant RC Hospitality Corp. for the facts alleged herein.

4. America Police Security, Inc., hereinafter “America Police”, is a corporation in the

   security business, which at the time of the facts alleged herein, provided security

   services at Punta Borinquen Resort. The physical and postal address of its

   designated office is Calle Betances 254 Aguadilla, PR 00603, and its resident agent

   is Francisco Villanueva Concepcion.

                                              2
         Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 3 of 8




5. Unknown Corporations A, B, C are corporations that may be responsible for the facts

   alleged in this complaint but are presently unknown. Their names will be substituted

   as soon as they’re known.

6. Co-defendants Insurance Companies X, Y, Z are insurance carriers duly organized or

   operating under the laws of Puerto Rico, which at all relevant times alleged herein,

   had in full force and effect one or more insurance policies, covering the legal liability of

   defendants for the facts alleged herein.

                                                  FACTS

7. On September 7, 2018, plaintiff was staying at Punta Borinquen Resort after working

   his shift as a pilot.

8. That night, he went to the hotel casino where he spent the rest of the night, enjoying

   casino games.

9. After he finished playing, plaintiff collected his winnings and returned to his room

   approximately at 12:05 A.M. September 8, 2018,

10. Plaintiff was escorted to his room by a hotel employee, to whom he offered a tip.

11. Once in his room, plaintiff texted a friend and went to sleep.

12. Then, in the middle of the night, Janny Martínez Rodríguez also known as "Valeria”,

   knocked on his door and inflicted three stab wounds and a slash wound on Mr.

   Parsons’ neck from one side to the other, inflicting other wounds on his chest, torso,

   and right thumb.

13. After the attack, Martínez Rodríguez fled the scene with some of Mr. Parson

   belongings.

                                              3
          Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 4 of 8




14. Janny Martínez Rodríguez was not staying at the hotel nor with plaintiff. However,

   she gained access to the hotel through the parking lot, with a sharp weapon, walked

   through the corridors and went up to the room where the assault took place.

15. While plaintiff was being assaulted, he screamed for help and pleaded for his life.

   However, no security personnel was present nearby nor attended the area, and

   Martínez Rodríguez had enough time to search various parts of the room for

   everything that was stolen.

16. Plaintiff was left on the floor of his room, with serious injuries and having suffered a

   massive loss of blood

17. After suffering the attack, Mr. Parsons, while lying on his room’s floor, shouted for

   help, while the door was wide open, but no assistance arrived.

18. Plaintiff had to incorporate himself and with the little energy left in his body, grabbed

   a towel and in a desperate attempt to save his life walked stumbling to the hotel’s

   lobby where he collapsed.

19. When he arrived at the lobby, the booth was being attended by a security guard from

   codefendant America Police.

20. The security guard did not provide any attention or first aid to plaintiff.

21. Worse yet, the security guard did not immediately call for emergency assistance

   from the hotel, nor called 9-1-1. Instead, he took photographs and videos of plaintiff,

   called other hotel employees from the kitchen, and asked them to come see the

   scene.

22. The security guard and the other employees then gathered to watch plaintiff while

                                               4
         Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 5 of 8




   he agonized on the floor.

23. It was not until almost 30 minutes after plaintiff arrived at the lobby, that the guard

   finally decided to make an emergency call to requesting medical help.

24. During this period, plaintiff lost a considerable amount of blood and his condition

   worsened.

25. However, plaintiff was conscious of what was happening around him. He felt

   horrorized by the spectacle, felt impotent and thought he was going to die. When he

   saw the security guard filming him, he thought his agony was being transmitted live

   through social media.

26. The entire incident where plaintiff arrived at the lobby, the security guard’s taking of

   photographs and filming, the employees from the kitchen and security guards

   gathering around Mr. Parsons while he was bleeding and pleading for his life, was

   captured on the hotel’s security video.

27. When the emergency personnel arrived, plaintiff was transported to a San Juan

   hospital. He suffered a cardiac arrest, had to be resuscitated and put in life support

   to help him breathe.

28. Plaintiff was subjected to immediate surgery and was hospitalized for a week.

29. As to this day Mr. Parsons is undergoing treatment resulting on nerve damage

   resulting from the blood loss that was worsened by the delay in his care caused by

   the security guard’s inaction.

30. Plaintiff was told by the medical professionals that attended him that if the

   paramedics would have arrived a minute later than when they did, he would be

                                             5
            Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 6 of 8




   dead, and that the loss of blood would result on nerve damage.

31. Plaintiff is a pilot and the nerve damage has affected his work.

32. The whole ordeal has caused plaintiff extreme physical pain and mental anguish,

   both of which were worsened by defendants’ inaction.

                                    FIRST CAUSE OF ACTION

                  (Fault or Negligence under 31 L.P.R.A. Sec. 5141-5142)

          33.   Plaintiff hereby reiterates and reaffirms all previous statements and

allegations.

          34.   Codefendant America Police was negligent in attending the emergency

and responds for the damages suffered by plaintiff.

          35.   Codefendant RC hired America Police to provide security to the hotel and

therefore responds for its negligence under the statutory employer doctrine.

          36.   Codefendant RC also responds for not providing a safe environment in its

facilities as a person that was not staying in the hotel was able to reach the rooms

easily.

          37.   Defendant's negligent acts and omissions have caused plaintiff physical

and emotional damages valued at no less than $2,000,000.00 actionable under Article

1802 of the Puerto Rico Civil Code. PR Laws Ann., 31 L.P.R.A. 5141.

          38.   Plaintiff made several extrajudicial claims, that interrupted the statute of

limitations to file the complaint in an effort to resolve the controversies without the need

of a judicial complaint.



                                              6
            Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 7 of 8




                                      PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully request from this Honorable Court to issue

the following relief against Defendant:

       A. That the Court provide the Plaintiff with a jury trial;

       B. That judgment be entered in favor of the Plaintiff and against the Defendants;

       C. That the Court declare that Defendants’ actions breached the employment

contract with plaintiff and constituted a constructive discharge.

       D. That the Court award the Plaintiff $2,000,000.00 for his damages.

       E. That the Court award the Plaintiff punitive damages as requested above;

       H. That the Court award the Plaintiff reasonable attorney’s fees and costs and

interest; and

       I. That the Court award such other financial or equitable relief as is reasonable

and just.

       RESPECTFULLY SUBMITTED.

       In Caguas, Puerto Rico, this 1st day of September, 2021.


                                            s/Fredeswin Pérez-Caballero
                                            Fredeswin Pérez-Caballero
                                            Attorney for Plaintiff
                                            P.O. Box 723
                                            Caguas, Puerto Rico 00726-0723
                                            Telephone: 787-239-7226
                                            USDC-PR 217803
                                            e-mail: fpclaw@gmail.com




                                               7
Case 3:21-cv-01421-SCC Document 1 Filed 09/01/21 Page 8 of 8




                             8
